Filed 7/1/15 by Clerk of Supreme Court

IN THE SUPREME COURT

STATE OF NORTH DAKOTA







2015 ND 165







In the Interest of C.S.



Barbara L. Whelan, Walsh County State’s Attorney, 		Petitioner and Appellee



v.



C.S., 		Respondent and Appellant







No. 20140439







Appeal from the District Court of Walsh County, Northeast Judicial District, the Honorable M. Richard Geiger, Judge.



AFFIRMED.



Per Curiam.



Kelley M.R. Cole, Walsh County State’s Attorney Office, 600 Cooper Ave.,

Grafton, ND 58237, for petitioner and appellee; submitted on brief.



David D. Dusek, P.O. Box 14145, Grand Forks, ND 58208-4145, for respondent and appellant; submitted on brief.

In the Interest of C.S. 

No. 20140439



Per Curiam
.

[¶1]	C.S. appeals from a district court order for continued commitment.  C.S. argues the district court erred by concluding clear and convincing evidence exists that C.S. is likely to engage in further acts of sexually predatory conduct.  We summarily affirm under N.D.R.App.P. 35.1(a)(2), concluding the district court did not err by finding C.S. is likely to engage in further acts of sexually predatory conduct and C.S. has serious difficulty controlling his behavior.

[¶2]	Gerald W. VandeWalle, C.J.

Daniel J. Crothers

Dale V. Sandstrom

Carol Ronning Kapsner

Lisa Fair McEvers